DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 5-7, filed 06/30/2022, with respect to claims 4-6 have been fully considered and are persuasive.  The rejection under AIA  35 U.S.C. § 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0021320 ("Koskela") of claims 4-6 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20210021320-A1 to Koskela in view of US-20170231011-A1 to Park.

Regarding claim 6 Kostela teaches a radio communication method for a terminal (Abs), the radio communication method comprising: starting a timer based on a beam failure instance counter (P.65); receiving a reference signal for identifying a candidate beam (P.42-44, discloses receiving a reference for identifying a candidate beam after failure has been detected); but does not teach…if the reference signal has layer 1 reference signal received power (L1-RSRP) exceeding a threshold value before the timer expires, and if there is at least one of contention-free random access (CFRA) resources corresponding to the reference signal, transmitting a random access preamble using the at least one of CFRA resources; and if the timer expires, transmitting the random access preamble using a contention-based random access (CBRA) resource.

Park teaches… if the reference signal has layer 1 reference signal received power (L1-RSRP) exceeding a threshold value before the timer expires (P.391, Lns. 1-4, discloses a RSRP exceeding a threshold value before a timer expires), and if there is at least one of contention-free random access (CFRA) resources corresponding to the reference signal, transmitting a random access preamble using the at least one of CFRA resources; and if the timer expires, transmitting the random access preamble using a contention-based random access (CBRA) resource (Note: method claim 6 is rejected also for having contingent limitations and as such is given the broadest reasonable interpretation of a method claim having contingent limitations as described in MPEP section 2111.04 Section II Contingent Limitations).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koskela by incorporating the teachings of Park because the method or apparatus allows for user equipment which uses random access preamble messages in uplink subframe matching configurations as RACH resource configuration (Park, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.  

Allowable Subject Matter
Claims 4, 7, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claim under discussion is the inclusion of “a processor that starts a timer based on a beam failure instance counter; a receiver that receives a reference signal for identifying a candidate beam; and a transmitter that, if the reference signal has layer 1 reference signal received power (L1-RSRP) exceeding a threshold value before the timer expires, and if there is at least one of contention-free random access (CFRA) resources corresponding to the reference signal, transmits a random access preamble using the at least one of CFRA resources; and if the timer expires, transmits the random access preamble using a contention-based random access (CBRA) resource” as the prior art of record in stand-alone form nor in combination read into the amended claim as supported by the specification.  Furthermore, the prior art of record such as US-20110176513-A1 to Yi discloses expiring of timer but setup a backoff to wait before the transmit of the random access preamble; EP-3528399-A1 to Koskela discloses the condition of timing expiring but fails is silent on using contention-based random access resource.  US-20200328796-A1 to Turtinen discloses beam management and beam failure detection, but it is also silent on using a contention-based random access resource.  Claims 7 and 8 receive similar treatment as they both include “if the reference signal has layer 1 reference signal received power (L1-RSRP) exceeding a threshold value before the timer expires, and if there is at least one of contention-free random access (CFRA) resources corresponding to the reference signal, transmits a random access preamble using the at least one of CFRA resources; and if the timer expires, transmits the random access preamble using a contention-based random access (CBRA) resource” as the prior art of record in stand-alone form nor in combination read into the amended claim as supported by the specification.  Furthermore, the prior art of record such as US-20110176513-A1 to Yi discloses expiring of timer but setup a backoff to wait before the transmit of the random access preamble; EP-3528399-A1 to Koskela discloses the condition of timing expiring but fails is silent on using contention-based random access resource.  US-20200328796-A1 to Turtinen discloses beam management and beam failure detection, but it is also silent on using a contention-based random access resource. 
Claim 5 is allowed as it depends from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO from PTO-892: US-20110176513-A1 to Yi discloses expiring of timer but setup a backoff to wait before the transmit of the random access preamble; EP-3528399-A1 to Koskela discloses the condition of timing expiring but fails is silent on using contention-based random access resource.  US-20200328796-A1 to Turtinen discloses beam management and beam failure detection, but it is also silent on using a contention-based random access resource..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476